Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 24, 2022.
Applicant's election with traverse of Group I in the reply filed on August 24, 2022 is acknowledged.  The traversal is on the ground(s) that the limitation related to the aligning of a user’s fingers with the tactile features and the first and second grooved features have been removed from newly submitted claims 16-21.  This is not found persuasive because claims 17-21 still relate to the location of the user’s fingers with respect to the tactile features and the groove features.  
The requirement is still deemed proper and is therefore made FINAL.
An action on the merits of claims 1-9 and 16 follows.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (D911,462) in view of Keker (US 2007/0155549).  Regarding claim 1, Blum discloses an exercise ball construction comprising a spherical body that obviously defines first and second hemispheres.  Note the examiner’s notations identifying the hemispheres, the tactile feature and the first and second grooved features with the corresponding body and leg portions.  The leg portions extend from the body portions at first and second congruent angles.  As shown in Figure 2 of Blum, the first and second body portions are substantially parallel.  The hemispheres as identified show that the tactile feature and the first and second grooved features are substantially centered.  Note Figures 4 and 5 showing the first and second pairs of legs extending from the first and second body portions, respectively.   

    PNG
    media_image1.png
    499
    835
    media_image1.png
    Greyscale

	However, Blum does not teach a solid sphere as recited.  Keker reveals that it is known in the art of sports balls to form the ball as a solid ball.  Note paragraph [0019] stating that the ball is solid, lightweight and soft and made from a low-density foam.  It would have been obvious to one of ordinary skill in the art to form the ball of Blum as a solid ball from low-density foam in order to form a lightweight and soft ball.  
Regarding 8, note Figure 2 of Blum showing the cross-sectional profile of the grooved features as generally semi-circular.  In the alternative, Keker shows that it is known in the art of grooved play balls to form the groove with a trapezoidal channel profile.  Note Figure 3 of Keker.  Note paragraph [0023] of Keker stating that coloring the groove in this form improves the aesthetics, use and technique with the ball.  It would have been obvious to one of ordinary skill in the art to form the grooves of Blum with the colored trapezoidal groove shape as taught by Keker in order to provide an alternative shape that is equally well known in the art of grooved sports balls and to improve the aesthetics of the ball.  
Regarding claim 9, note the examiner’s notations above on Figure 2 of Blum identifying the visual indicators positioned on the first and second surfaces of the ball.  These indicators are obviously capable of indicating finger placement for throwing the training ball.  
Regarding claim 16, note the rejection of claim 1 as these claims recite substantially similar structural limitations.  Regarding the recited method steps, it is noted that Blum teaches providing the training ball as recited.  Further, Keker teaches that it is known in the art of grooved sports balls to grasp and throw the ball.   Note paragraph [0002].  It would have been obvious to one of ordinary skill in the art to grasp and throw the ball of Blum as modified by Keker in order to play a game of catch between two users.  
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711